Exhibit 10.2

 

FINANCIAL ADVISORY AGREEMENT

 

This FINANCIAL ADVISORY AGREEMENT (this “Agreement”) is made and entered into as
of May 9, 2014 (the “Effective Date”), by and between PLC Systems Inc., a Yukon
Territory corporation (the “Company”), and Bezalel Partners, LLC (“Bezalel”).

 

WHEREAS, subject to the terms and conditions of this Agreement, the Company
desires to retain Bezalel to provide certain consulting services described
herein, and Bezalel desires to provide such services; and

 

WHEREAS, the Company intends to consummate a “reverse merger” transaction (by
way of merger, share exchange or other business combination) with Viveve, Inc.,
a private operating company, whereby such private company would become a
wholly-owned subsidiary of the Company (the “Combination”);

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:

 

1.     Recitals. The foregoing recitals are hereby incorporated herein by
reference and acknowledged as true and correct by the parties hereto.

 

2.     Retention. During the term of this Agreement (the “Term”), the Company
hereby engages, and Bezalel hereby agrees to such engagement, to provide the
Company with consulting services as described in Section 3 hereof (the
“Consulting Services”) in connection with the Company’s business and operations.

 

Notice is hereby given that this Agreement contains indemnification provisions
in Section 7(b) that apply to any Indemnified Liabilities (as defined in Section
7(a) below).

 

3.     Consulting Services. Bezalel shall provide the Consulting Services to the
Company as requested from time to time by the Company with respect to (i)
strategic, financial and operational planning, (ii) advice regarding potential
financing arrangements, (iii) assistance with the preparation of reports,
summaries, corporate profiles, due diligence packages and other materials to
assist in presenting the Company to third parties, (iv) the evaluation and
assessment of investor relations and ongoing business operations, (v) the
identification of potential acquisition candidates and financing sources, (vi)
the identification and potential acquisition of undervalued assets, (vii) the
operations, marketing and development of the Company, (viii) advice with respect
to potential mergers (including, without limitation, the Combination),
acquisitions, divestitures, joint ventures and similar transactions, and (ix)
other general business advisory services as may reasonably be requested by the
Company from time to time.  Bezalel agrees to meet with representatives of the
Company as reasonably requested by the Company.  Bezalel is under no obligation
to devote a specified number of hours to providing the Consulting Services.

 

4.     Consulting Fees. Upon the consummation of the Combination, Bezalel shall
receive an award of 424,956 shares of the Company’s common stock (the “Awarded
Shares”). The Awarded Shares shall be one hundred percent (100%) vested on the
date of issuance and deemed to have been fully earned on such date. 201,756 of
the Awarded Shares will be issued pursuant to the Company’s equity incentive
plan in effect at such time. The Awarded Shares shall be the sole compensation
payable to Bezalel with respect to its performance of the Consulting Services.

 

 
 

--------------------------------------------------------------------------------

 

 

5.     Reserved.

 

6.     Term of Agreement. The Agreement shall continue in full force and effect
until the two year anniversary of the date hereof or until the Company is
liquidated, dissolved or wound up. The obligations of the Company and Bezalel
under Section 4 above shall survive any such termination.

 

7.     Indemnity.

 

(a)     Company’s Indemnity. The Company hereby agrees to indemnify, exonerate
and hold Bezalel, and Bezalel’s members, managers, affiliates, persons for which
they are acting as nominees, trustees, directors, officers, fiduciaries,
employees and agents and each of the partners, shareholders, affiliates,
trustees, directors, officers, fiduciaries, employees and agents of each of the
foregoing (collectively, the “Bezalel Affiliates”) free and harmless from and
against any and all actions, causes of action, suits, losses, liabilities and
damages, and expenses in connection therewith, including without limitation
attorneys’ fees and disbursements (collectively, the “Indemnified Liabilities”),
incurred by the Bezalel Affiliates or any of them as a result of, or arising out
of, or relating to the execution, delivery, performance, enforcement or
existence of this Agreement except for any such Indemnified Liabilities arising
on account of any Bezalel Affiliate’s breach of this Agreement, gross negligence
or willful misconduct.

(b)     Bezalel’s Indemnity. Bezalel hereby agrees to indemnify, exonerate and
hold the Company, and the Company’s members, managers, affiliates, persons for
which they are acting as nominees, trustees, directors, officers, fiduciaries,
employees and agents and each of the partners, shareholders, affiliates,
trustees, directors, officers, fiduciaries, employees and agents of each of the
foregoing (collectively, the “Company Affiliates”) free and harmless from and
against any and all Indemnified Liabilities incurred by the Company Affiliates
or any of them as a result of, or arising out of, or relating to the execution,
delivery, performance, enforcement or existence of this Agreement except for any
such Indemnified Liabilities arising on account of any Company Affiliate’s
breach of this Agreement, gross negligence or willful misconduct.

8.     Disclaimer and Opportunities.

(a)     Disclaimer; Standard of Care. Bezalel makes no representations or
warranties, express or implied, in respect of the Consulting Services to be
provided by Bezalel hereunder, provided that the Consulting Services shall not
be provided in a manner that would reasonably be deemed to damage the reputation
of the Company or the Company’s Affiliates.

(b)     Freedom to Pursue Opportunities. In recognition that the Bezalel
Affiliates currently have, and will in the future have or will consider
acquiring, investments in numerous companies and other entities with respect to
which Bezalel Affiliates may serve as an advisor, a director or in some other
capacity, and in recognition that the Bezalel Affiliates have myriad duties to
various entities, investors and partners, and in anticipation that the Company,
on the one hand and the Bezalel Affiliates (or one or more associated investment
funds or portfolio companies or clients of a Bezalel Affiliate), on the other
hand, may engage in the same or similar activities or lines of business and have
an interest in the same areas of corporate opportunities, and in recognition of
the benefits to be derived by the Company hereunder, the provisions of this
Section 8(b) are set forth to regulate, define and guide the conduct of certain
affairs of the Company as they may involve the Bezalel Affiliates. Except as
otherwise agreed by Bezalel and any other Bezalel Affiliate:

 
2

--------------------------------------------------------------------------------

 

(i)     Bezalel and the other Bezalel Affiliates will have the right: (A) to
directly or indirectly engage in any business (including, without limitation,
any business activities or lines of business that are the same as or similar to
those pursued by, or competitive with, the Company) or invest, own or deal in
securities of any other Person so engaged in any business, (B) to directly or
indirectly do business with any client or customer of the Company, (C) to take
any other action that Bezalel or any Bezalel Affiliate believes in good faith is
necessary to or appropriate to fulfill its obligations as described in the first
sentence of this Section 8(b), and (D) not to present potential transactions,
matters or business opportunities to the Company, and to pursue, directly or
indirectly, any such opportunity for itself, and to direct any such opportunity
to another Person. “Person” means an individual, corporation, limited liability
company, partnership, association, joint venture, trust, unincorporated
organization, other entity or group, including any governmental entity.

(ii)     Bezalel and the other Bezalel Affiliates will have no duty (contractual
or otherwise) to communicate or present any corporate opportunities to the
Company or to refrain from any actions specified in Section 8(b)(i), and the
Company hereby renounces and waives any right to require Bezalel or any other
Bezalel Affiliate to act in a manner inconsistent with the provisions of this
Section 8(b).

(iii)     Bezalel and the other Bezalel Affiliates will not be liable to the
Company for breach of any duty (contractual or otherwise) by reason of any
activities or omissions of the types referred to in this Section 8(b) or of any
such Person’s participation therein, except to the extent required by Section
7(b) hereof.

9.     Confidentiality. Bezalel agrees that all the materials and information,
whether or not in writing, of a private, secret, nonpublic or confidential
nature concerning the Company’s technology, business or financial affairs,
including without limitation the identification of the Company’s customers,
suppliers and clients (collectively, “Confidential Information”) is and shall be
the exclusive property of the Company.  Bezalel will not disclose any
Confidential Information to others outside the Company or use the same for any
purposes (other than in the performance of the Consulting Services) without the
prior written approval of the Company, either during or after the Term, unless
and until such Confidential Information has become public knowledge without
fault by Bezalel. “Confidential Information” also includes information or
material that is commercially valuable to Company and not generally known or
readily ascertainable in the industry. This includes, but is not limited to:

 

(i) technical information concerning the Company's technologies and services,
including, but not limited to, product know-how, formulas, designs, devices,
diagrams, software code, test results, processes, inventions, research projects
and product development, technical memoranda and correspondence;

 

(ii) information concerning the Company's business, including , but not limited
to, cost information, profits, sales information, accounting and unpublished
financial information, business plans, markets and marketing methods, customer
lists and customer information, purchasing techniques, supplier lists and
supplier information and marketing strategies;

 

(iii) information concerning the Company's employees, including salaries,
strengths, weaknesses and skills;

 

(iv) information submitted by the Company's customers, suppliers, employees,
consultants or co-venture partners with the Company for study, evaluation or
use; and

 

(v) any other information not generally known to the public which, if misused or
disclosed, could reasonably be expected to adversely affect the Company's
business.

 

 
3

--------------------------------------------------------------------------------

 

 

10.     Independent Contractor. The Company and Bezalel agree and acknowledge
that Bezalel shall perform services hereunder as an independent contractor,
retaining control over and responsibility for its own operations and personnel.
Neither Bezalel nor any other Bezalel Affiliate shall be considered an employee
of the Company as a result of this Agreement or the services provided hereunder.

 

11.     Non-Assignability of Agreement. Neither party shall have the right to
assign this Agreement without the consent of the other party hereto, except by
operation of law. Bezalel acknowledges that its services under this Agreement
are unique. Accordingly, any purported assignment by Bezalel without the consent
of the Company shall be void.

 

12.     Waiver. No amendment or waiver of any term, provision or condition of
this Agreement shall be effective unless in writing and executed by each of
Bezalel and the Company. No waiver on any one occasion shall extend to or effect
or be construed as a waiver of any right or remedy on any future occasion. No
course of dealing of any Person nor any delay or omission in exercising any
right or remedy shall constitute an amendment of this Agreement or a waiver of
any right or remedy of any party hereto.

 

13.     Governing Law; Jurisdiction; Waiver of Jury Trial

(a)     Choice of Law. This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of the State of New York without
giving effect to any choice or conflict of law provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

(b)     Consent to Jurisdiction. Each of the parties agrees that all actions,
suits or proceedings arising out of or based upon this Agreement or the subject
matter hereof shall be brought and maintained exclusively in the federal and
state courts of the State of New York located in the County of New York. Each of
the parties hereto by execution hereof (i) hereby irrevocably submits to the
jurisdiction of the federal and state courts located in the County of New York
in the State of New York for the purpose of any action, suit or proceeding
arising out of or based upon this Agreement or the subject matter hereof and
(ii) hereby waives, to the extent not prohibited by applicable law, and agrees
not to assert, by way of motion, as a defense or otherwise, in any such action,
suit or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that it is immune from extraterritorial
injunctive relief or other injunctive relief, that its property is exempt or
immune from attachment or execution, that any such action, suit or proceeding
may not be brought or maintained in one of the above-named courts, that any such
action, suit or proceeding brought or maintained in one of the above-named
courts should be dismissed on grounds of forum non conveniens, should be
transferred to any court other than one of the above-named courts, should be
stayed by virtue of the pendency of any other action, suit or proceeding in any
court other than one of the above-named courts, or that this Agreement or the
subject matter hereof may not be enforced in or by any of the above-named
courts. Each of the parties hereto hereby consents to service of process in any
such suit, action or proceeding in any manner permitted by the laws of the State
of New York, agrees that service of process by registered or certified mail,
return receipt requested, at the address specified in or pursuant to Section 15
is reasonably calculated to give actual notice and waives and agrees not to
assert by way of motion, as a defense or otherwise, in any such action, suit or
proceedings any claim that service of process made in accordance with Section 15
does not constitute good and sufficient service of process. The provisions of
this Section 13(b) shall not restrict the ability of any party to enforce in any
court any judgment obtained in a federal or state court of the State of New
York.

(c)     Waiver of Jury Trial. To the extent not prohibited by applicable law
that cannot be waived, each of the parties hereto hereby waives, and covenants
that he or it will not assert (whether as plaintiff, defendant, or otherwise),
any right to trial by jury in any forum in respect of any issue, claim, demand,
cause of action, action, suit or proceeding arising out of or based upon this
Agreement or the subject matter hereof, in each case whether now existing or
hereafter arising and whether in contract or tort or otherwise. Each of the
parties hereto acknowledges that it has been informed by each other party that
the provisions of this Section 13(c) constitute a material inducement upon which
such party is relying and will rely in entering into this Agreement and the
transaction contemplated hereby. Any of the parties hereto may file an original
counterpart or a copy of this Section 13(c) with any court as written evidence
of the consent of each of the parties hereto to the waiver of his or its right
to trial by jury.

 
4

--------------------------------------------------------------------------------

 

 

14.     Entire Agreement. This Agreement contains the entire understanding of
the parties and supersedes and preempts any prior agreements, understandings or
representations by or between the parties, written or oral, with respect to the
subject matter hereof.

 

15.     Notice. All notices, demands, and communications of any kind that any
party may require or desire to serve upon any other party under this Agreement
shall be in writing and shall be served upon such other party as specified below
by personal delivery to its address set forth below or to such other address as
any party shall have specified by notice to each other party or by mailing a
copy thereof by certified or registered mail, or by Federal Express or any other
reputable overnight courier service, postage prepaid, with return receipt
requested, addressed to such party. In the case of service by personal delivery,
it shall be deemed complete on the first business day after the date of actual
delivery to such address. In case of service by certified or registered mail or
by overnight courier, it shall be deemed complete, whether or not received, on
the third day after the date of mailing as shown by the registered or certified
mail receipt or courier service receipt. Notwithstanding the foregoing, notice
to any of change of address shall be deemed complete only upon actual receipt by
an officer or agent of such party.

 

If to the Company, to:

 

PLC Systems Inc.

459 Fortune Boulevard

Milford, MA 01757

Attn: Chief Executive Officer                     

Fax:     (508) 541-7990

 

If to Bezalel, to:

 

Bezalel Partners, LLC

1070 Forest Avenue

Lakewood, NJ 08701

Attn: David Stefansky

Email: davidstefansky@bcp.com

 

16.     Counterparts. This Agreement may be executed in any number of
counterparts and by each of the parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which
together shall constitute one and the same agreement. The exchange of copies of
this Agreement and of signature pages by facsimile or “.pdf” transmission shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the parties transmitted by facsimile or “.pdf” shall be deemed to be their
original signatures for any purpose whatsoever.

 

 
5

--------------------------------------------------------------------------------

 

 

17.     Severability. If in any judicial proceedings a court shall refuse to
enforce any provision of this Agreement, then such unenforceable provision shall
be deemed eliminated from this Agreement for the purpose of such proceedings to
the extent necessary to permit the remaining provisions to be enforced. To the
full extent, however, that the provisions of any applicable law may be waived,
they are hereby waived to the end that this Agreement be deemed to be a valid
and binding agreement, enforceable in accordance with its terms, and in the
event that any provision hereof shall be found to be invalid or unenforceable,
such provision shall be construed by limiting it so as to be valid and
enforceable to the maximum extent consistent with and possible under applicable
law.

 

* * * * * * * *

 

[SIGNATURE PAGE FOLLOWS]

 

 
6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Financial Advisory Agreement
as of the date first above written.

 

 

 

PLC SYSTEMS INC.,  

 

 

a Yukon Territory corporation  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:  

  /s/ Mark R. Tauscher

 

 

Name:

  Mark R. Tauscher

 

 

Title: 

  Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bezalel PARTNERS, LLC 

 

 

a New York limited liability company 

 

 

 

 

 

  By:

David Stefansky,

     

Its managing member

                            By:   /s/ David Stefansky     Name:   David
Stefansky    

Title:

  Managing Member  

 

 

 

Signature Page to Financial Advisory Agreement

 